UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	February 19, 2013 (commencement of operations) — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Term Investment Fund Annual report 7 | 31 | 13 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Important notice regarding Putnam’s privacy policy 13 Trustee approval of management contract 14 Financial statements 19 Federal tax information 36 About the Trustees 38 Officers 40 Consider these risks before investing: Inflation’s effects may erode your investment’s value over time. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for debt not backed by the full faith and credit of the U.S. government. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of many over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to meet its obligations. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class P shares assumes reinvestment of distributions. Class P shares do not bear an initial sales charge. For a portion of the period, the fund had expense limitations, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. See pages 3 and 7–8 for additional performance information. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. 2 Short Term Investment Fund Interview with your fund’s portfolio managers Putnam Short Term Investment Fund launched on February19, 2013. What was the investment environment like, and how did the fund perform through July31, 2013? Joanne: Continued evidence of a slowly improving U.S. economy fueled a modest rally across fixed-income sectors during the early months of the reporting period. However, in May, the market environment became less hospitable as investors took profits, and fears of higher interest rates weighed on sentiment. The debate that began in May about when the Fed would begin to taper its bond-buying program, known as quantitative easing [QE], intensified in June and July after Fed Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013 and end it by mid 2014. This was sooner than investors expected, and interest rates rose and yield curves steepened globally. By period-end, some calm had returned to the markets as the Fed clarified its stance, stating that monetary policy would remain highly accommodative until the economy was back on its feet. Chairman Bernanke’s comments about the future course of interest-rate policy did not have the same effect on shorter-maturity money market instruments as they did on longer-dated securities, and, accordingly, shorter-maturity instruments stood up to their reputation as being a safe harbor in times of market turmoil. In fact, the short end of the yield curve tightened during the final months of the period, as the seasonal supply of Treasury bills matured and Fed policy This comparison shows your fund’s performance in the context of broad market indexes for the period from 2/19/13 (commencement of operations) to 7/31/13. See pages 2 and 7–8 for additional fund performance information. Index descriptions can be found on page 11. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Short Term Investment Fund 3 continued to hold short-term interest rates close to zero. We believe the fund’s focus on shorter-term fixed-income securities helped to soften the impact of the volatility on the portfolio due to their relatively lower interest-rate sensitivity compared with longer-term bonds. In general, we seek to position the fund to pursue a higher return than is typical in the money market fund universe. For the abbreviated fiscal year, the fund turned in slightly positive performance for the period. However, this performance fell just short of that of its benchmark, the BofA Merrill Lynch U.S. Treasury Bill Index. We think this is the result of the fund becoming fully invested during the period. Why did the markets react so strongly to the Fed’s statements? Jonathan: In early May, the Fed released a statement announcing that the central bank might consider reducing the amount of Treasuries and mortgage debt that it buys as part of its QE program. This market intervention was designed to hold long-term interest rates low and thereby encourage employment and boost economic growth. However, the Fed’s announcement, which also included a more upbeat assessment of the economy, drove interest rates higher in anticipation of the winding down of QE stimulus. At the June19 Federal Open Market Committee [FOMC] meeting, Chairman Bernanke clarified that if the optimistic view of the economy’s progress proves to be correct, then a “tapering” of bond purchases may begin somewhat sooner than had been widely expected. While Chairman Bernanke was careful to stress that the Fed’s actions will be driven by the progress made by the economy, his remarks were widely seen as hawkish and led to a further rise in interest rates. Consequently, Treasury and municipal bond rates continued their sell-off. More recently, at its July meeting, the Fed acknowledged that economic and labor conditions continue to improve, but the unemployment rate remains high. These comments took a decidedly more dovish tone. Chairman Bernanke spoke several times during the month to reassure the market that the nascent U.S. recovery would not be held back by an overly hawkish monetary policy. The market consensus is that the Fed will indeed announce plans to begin tapering as soon as its upcoming September FOMC meeting. What are the key differences between Putnam Short Term Investment Fund and a traditional money market fund? Joanne: Money market funds are a highly regulated type of investment governed by the Securities and Exchange Commission’s Rule 2a-7 under the Investment Company Act of 1940. That rule limits the types of securities in which a money market fund can invest based on a number of criteria, including credit quality and maturity. Most money market funds seek to offer a stable net asset value [NAV] of $1.00 per share that is designed to remain unchanged over time. While there is no guarantee that money market funds will achieve this goal, preservation of capital is one of their key selling points. Putnam Short Term Investment Fund is not a money market fund and is therefore not designed to offer a stable NAV of $1.00, but is managed to provide as high a rate of current income as is consistent with preservation of capital and liquidity. We seek to achieve this through a diversified portfolio of short-duration, investment-grade money market and other fixed-income securities. The fund must maintain a dollar-weighted average portfolio maturity of three years or less and is able to invest in a broader range of sectors and securities than a traditional money market fund, which may offer greater income potential without generating significantly more risk, in our view. At period-end, the fund’s assets were primarily invested in repurchase agreements, U.S. government securities, and commercial paper [including asset-backed commercial paper]. As part of our day-to-day management of the fund, we consider, among other factors, credit, interest-rate, and 4 Short Term Investment Fund prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. How did you position the portfolio during the reporting period? Jonathan: During the period, we searched for investments that allowed us to extend maturities further out on the short end of the yield curve in an effort to lock in attractive rates for longer periods of time. Accordingly, we reallocated proceeds from maturing repurchase agreements, which experienced a decline in yields, into commercial paper and U.S. government agency discount notes, such as those issued by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corp. We maintained a relatively low duration, which is a measure of the fund’s sensitivity to interest-rate changes. As of period-end, the fund’s duration was 0.08 year. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. While all the securities in the fund were U.S.-dollar-denominated, the vast majority of holdings were U.S. securities. However, the fund held small allocations in Australia, Canada, and Japan, while taking limited positions in eurozone countries, given the ongoing uncertainty surrounding those markets. While we have added securities from a number of stronger European banks to the portfolio, the fund’s overall exposure to the region remains fairly minimal. What is your outlook for interest rates? Joanne: Markets have been concerned about the Fed’s next policy move. We believe that the central bank has recognized that the economy is in a much healthier state than Allocations are shown as a percentage of the fund’s net assets as of 7/31/13. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Short Term Investment Fund 5 when the latest round of quantitative easing began, and that if this pace of improvement continues, it would be prudent to begin to draw the program to a close. This has generated uncertainty about when the Fed might begin to phase out its purchases, at what pace, and how quickly this will be followed by monetary tightening in the form of a rise in the federal funds rate. There is less clarity about these issues than investors wish, because Fed action is expected to largely depend on the pace at which the economy improves. If our forecast proves correct, we think the Fed will begin to taper in September or October of this year, and that asset purchases will end some six months or so later. We expect this to end a period of monetary expansion and move the Fed to a neutral stance. We believe that many more months will elapse before outright tightening would begin. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern University College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projections for econ omies worldwide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previously reported. 6 Short Term Investment Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for the period ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section in this report for definitions of the share class offered by your fund. Fund performance Total return for period ended 7/31/13 Class P (inception date) (2/19/13) Net asset value Life of fund 0.02% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For a portion of the period, the fund had expense limitations, without which returns would have been lower. Comparative index returns For period ended 7/31/13 BofA Merrill Lynch Lipper Institutional Money Market U.S. Treasury Bill Index Funds category average* Life of fund 0.06% 0.01% Index and Lipper results should be compared to fund performance at net asset value. * For the life-of-fund period ended 7/31/13, there were 294 funds in this Lipper category. Short Term Investment Fund 7 Past performance does not indicate future results. Fund distribution information For the period from 2/19/13 (commencement of operations) to 7/31/13 Distributions Class P Number 6 Income $0.000239 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for period ended 6/30/13 Class P (inception date) (2/19/13) Net asset value Life of fund 0.02% See the discussion following the Fund performance table on page 7 for information about the calculation of fund performance. 8 Short Term Investment Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During the period from the fund’s commencement of operations (February 19, 2013) through July 31, 2013, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus. Expense ratios Class P Estimated net expenses for the fiscal year ended 7/31/13*‡ 0.05% Estimated total annual operating expenses for the fiscal year ended 7/31/13‡ 0.30% Annualized expense ratio from 2/19/13 (commencement of operations) to 7/31/13† 0.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † For the period from 2/19/13 (commencement of operations) to 7/31/13; may differ from expense ratios based on current fiscal period data in the financial highlights. ‡ Other expenses are based on the estimated amounts for the current fiscal year. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 19, 2013 (commencement of operations) to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.31 Ending value (after expenses) $1,000.20 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the period from 2/19/13 (commencement of operations) to 7/31/13. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Term Investment Fund 9 Estimate the expenses you paid To estimate the ongoing expenses you paid for the period ended July 31, 2013, use the following calculation method. To find the value of your investment on February 19, 2013 (commencement of operations), call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.35 Ending value (after expenses) $1,024.45 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the period from 2/19/13 (commencement of operations) to 7/31/13. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Short Term Investment Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Share classes Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They bear no management fee and are available only to other Putnam funds and other accounts managed by Putnam Investment Management or its affiliates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S. dollar denominated U.S. Treasury bills, which represent obligations of the U.S. Government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Short Term Investment Fund 11 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the period from February 19, 2013 (commencement of operations) to June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Short Term Investment Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short Term Investment Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders 14 Short Term Investment Fund and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. (Your fund is a relatively new fund, and the Trustees initially approved your fund’s management contract in November 2012). As noted above, the Trustees considered certain changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an attempt to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances Short Term Investment Fund 15 did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply during their fiscal years ending in 2012. These expense limitations did not apply to your fund in 2012 because it did not commence operations until February 2013. However, these limitations remain in effect and may benefit your fund in 2013. In addition, Putnam Management agreed to waive its 0.25% management fee and to waive fees (and, to the extent necessary, bear other expenses) of your fund through June 30, 2014 to the extent that the expenses of your fund (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) exceed an annual rate of 0.10% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. In connection with their initial approval of your fund’s management and sub-management contract in November 2012, the Trustees reviewed comparative fee and expense information for the funds expected to be in your fund’s Lipper peer group, which is a group of funds with similar current investment styles or objectives as determined by Lipper Inc. This information included a comparison of your fund’s proposed management fees and total expenses (excluding any applicable 12b-1 fee) against the comparable fees for each fund in the expected Lipper peer group, which provides a general indication of your fund’s relative standing. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for 16 Short Term Investment Fund the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique Short Term Investment Fund 17 investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. Because your fund had only recently commenced operations, the Trustees were not able to consider one-year, three-year, or five-year performance for your fund. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18 Short Term Investment Fund Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Term Investment Fund 19 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Short Term Investment Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Short Term Investment Fund (the “fund”) at July 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for the period from February 19, 2013 (commencement of operations) to July 31, 2013, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of investments owned at July 31, 2013 by correspondence with the custodian and brokers, provides a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 13, 2013 20 Short Term Investment Fund The fund’s portfolio 7/31/13 Principal REPURCHASE AGREEMENTS (45.6%)* amount Value Interest in $122,500,000 joint tri-party repurchase agreement dated 7/31/13 with Bank of Nova Scotia due 8/1/13 — maturity value of $72,500,141 for an effective yield of 0.07% (collateralized by various U.S. Treasury bonds and notes with coupon rates ranging from 0.50% to 5.25% and due dates ranging from 7/31/17 to 11/15/28, valued at $124,950,261) $72,500,000 $72,500,000 Interest in $45,850,000 joint tri-party repurchase agreement dated 7/31/13 with BNP Paribas Securities Corp. due 8/1/13 — maturity value of $15,900,084 for an effective yield of 0.19% (collateralized by various corporate bonds and notes with coupon rates ranging from zero% to 9.875% and due dates ranging from 1/30/14 to 4/1/43, valued at $48,142,501) 15,900,000 15,900,000 Interest in $296,301,000 joint tri-party repurchase agreement dated 7/31/13 with Citigroup Global Markets, Inc./Salomon Brothers due 8/1/13 — maturity value of $104,000,260 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 1.75% to 6.50% and due dates ranging from 1/1/24 to 6/15/48, valued at $302,227,020) 104,000,000 104,000,000 Interest in $74,900,000 joint tri-party repurchase agreement dated 7/31/13 with Credit Suisse Securities (USA), LLC due 8/1/13 — maturity value of $29,500,156 for an effective yield of 0.19% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.72275% to 6.50% and due dates ranging from 5/30/14 to 6/15/37, valued at $78,648,543) 29,500,000 29,500,000 Interest in $393,301,000 joint tri-party repurchase agreement dated 7/31/13 with Deutsche Bank Securities, Inc. due 8/1/13 — maturity value of $104,000,289 for an effective yield of 0.10% (collateralized by various U.S. Treasury bonds and notes and mortgage backed securities with coupon rates ranging from 0.125% to 4.625% and due dates ranging from 11/30/13 to 5/1/43, valued at $401,167,021) 104,000,000 104,000,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 7/31/13 with Goldman Sachs & Co. due 8/1/13 — maturity value of $104,000,231 for an effective yield of 0.08% (collateralized by various mortgage backed securities with a coupon rate of 3.00% and a due date of 11/15/42, valued at $178,500,001) 104,000,000 104,000,000 Interest in $206,607,000 joint tri-party repurchase agreement dated 7/31/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 8/1/13 — maturity value of $104,000,202 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 1.013% to 7.797% and due dates ranging from 12/1/17 to 12/1/47, valued at $210,739,141) 104,000,000 104,000,000 Interest in $268,301,000 joint tri-party repurchase agreement dated 7/31/13 with RBC Capital Markets, LLC due 8/1/13 — maturity value of $103,327,201 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 4.00% and due dates ranging from 4/1/28 to 1/1/42, valued at $273,667,553) 103,327,000 103,327,000 Interest in $255,000,000 joint tri-party term repurchase agreement dated 7/31/13 with Barclays Capital, Inc. due 8/7/13 — maturity value of $150,001,458 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 4/1/42 to 3/1/43, valued at $260,100,001) 150,000,000 150,000,000 Short Term Investment Fund 21 Principal REPURCHASE AGREEMENTS (45.6%)* cont. amount Value Interest in $255,000,000 joint tri-party term repurchase agreement dated 7/31/13 with Citigroup Global Markets, Inc./Salomon Brothers due 8/7/13 — maturity value of $150,001,750 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 5.00% and due dates ranging from 1/1/20 to 7/1/43, valued at $260,100,001) $150,000,000 $150,000,000 Interest in $66,500,000 joint tri-party term repurchase agreement dated 7/31/13 with JPMorgan Securities, Inc. due 8/7/13 — maturity value of $39,000,455 for an effective yield of 0.06% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.50% and due dates ranging from 5/1/15 to 7/1/43, valued at $67,832,404) 39,000,000 39,000,000 Interest in $77,525,000 joint tri-party term repurchase agreement dated 5/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 9/4/13 — maturity value of $60,291,944 for an effective yield of 0.11% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.50% and due dates ranging from 1/1/26 to 7/1/43, valued at $79,075,500) IR 60,275,000 60,275,000 Interest in $66,700,000 joint tri-party term repurchase agreement dated 7/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 8/6/13 — maturity value of $39,850,310 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.346% to 6.00% and due dates ranging from 2/1/18 to 11/1/47, valued at $68,034,000) 39,850,000 39,850,000 Interest in $80,050,000 joint tri-party term repurchase agreement dated 5/29/13 with RBC Capital Markets, LLC due 8/28/13 — maturity value of $46,662,829 for an effective yield of 0.11% (collateralized by various mortgage backed securities with coupon rates ranging from 2.10% to 6.50% and due dates ranging from 4/1/20 to 6/1/43, valued at $81,666,718) IR 46,650,000 46,650,000 Interest in $50,000,000 tri-party repurchase agreement dated 7/31/13 with Credit Suisse Securities (USA), LLC due 8/1/13 — maturity value of $50,000,069 for an effective yield of 0.05% (collateralized by a U.S. Treasury note with a coupon rate of 1.875% and a due date of 6/30/20, valued at $51,004,707) 50,000,000 50,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 6/7/13 with Deutsche Bank Securities, Inc. due 9/9/13 — maturity value of $50,012,639 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 7.00 and due dates ranging from 4/1/24 to 4/15/53, valued at $51,015,402) IR 50,000,000 50,000,000 Total repurchase agreements (cost $1,223,002,000) Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (22.3%)* Yield (%) date amount Value Federal Farm Credit Bank unsec. discount notes 0.165 12/2/13 $8,000,000 $7,998,360 Federal Farm Credit Bank unsec. discount notes 0.150 12/4/13 20,000,000 19,995,840 Federal Farm Credit Bank unsec. discount notes 0.142 11/21/13 30,000,000 29,996,280 Federal Farm Credit Bank unsec. discount notes 0.130 11/20/13 30,000,000 29,996,310 Federal Home Loan Bank unsec. discount notes 0.141 12/27/13 29,000,000 28,992,837 Federal Home Loan Bank unsec. discount notes 0.136 9/4/13 25,000,000 24,999,525 Federal Home Loan Bank unsec. discount notes 0.100 11/20/13 9,000,000 8,998,893 Federal Home Loan Bank unsec. discount notes 0.100 10/23/13 20,000,000 19,998,620 22 Short Term Investment Fund U.S. GOVERNMENT AGENCY OBLIGATIONS (22.3%)* Maturity Principal cont. Yield (%) date amount Value Federal Home Loan Mortgage Corp. unsec. discount notes 0.155 10/23/13 $24,785,000 $24,783,290 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 9/16/13 50,000,000 49,998,700 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 8/19/13 45,000,000 44,999,550 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 11/18/13 6,500,000 6,499,214 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.152 10/15/13 21,725,000 21,723,653 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.140 10/10/13 32,896,000 32,894,092 Federal National Mortgage Association unsec. discount notes 0.150 9/16/13 7,800,000 7,799,797 Federal National Mortgage Association unsec. discount notes 0.144 11/1/13 17,500,000 17,498,215 Federal National Mortgage Association unsec. discount notes 0.130 8/28/13 25,000,000 24,999,625 Federal National Mortgage Association unsec. discount notes 0.130 8/14/13 25,000,000 24,999,825 Federal National Mortgage Association unsec. discount notes 0.130 8/7/13 25,000,000 24,999,925 Federal National Mortgage Association unsec. discount notes 0.125 12/2/13 30,000,000 29,993,850 Federal National Mortgage Association unsec. discount notes 0.120 8/21/13 25,000,000 24,999,725 Federal National Mortgage Association unsec. discount notes 0.100 1/8/14 32,000,000 31,990,048 Federal National Mortgage Association unsec. discount notes 0.100 11/20/13 52,728,000 52,721,514 Federal National Mortgage Association unsec. discount notes, Ser. BB 0.130 8/1/13 6,920,000 6,920,000 Total U.S. government agency obligations (cost $598,691,463) Maturity Principal COMMERCIAL PAPER (13.2%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.160 9/23/13 $19,000,000 $18,997,150 Barclays Bank PLC 144A, Ser. 10-1 (United Kingdom) 0.150 8/21/13 12,200,000 12,199,075 BPCE SA 144A (France) 0.130 8/8/13 13,350,000 13,349,665 Canada (Government of) (Canada) 0.170 12/2/13 20,000,000 19,991,526 Commonwealth Bank of Australia (Australia) 0.200 10/17/13 8,800,000 8,797,674 Commonwealth Bank of Australia (Australia) 0.160 9/3/13 17,500,000 17,498,507 DnB Bank ASA (Norway) 0.185 10/30/13 27,000,000 26,986,327 Export Development Canada (Canada) 0.150 11/21/13 8,800,000 8,796,879 General Electric Capital Corp. 0.130 10/21/13 26,000,000 25,992,598 HSBC USA, Inc. (United Kingdom) 0.180 10/10/13 23,000,000 22,992,562 National Australia Funding Delaware, Inc. 0.165 9/4/13 30,000,000 29,996,412 RBS Holdings USA, Inc. 0.110 8/7/13 13,000,000 12,999,722 Roche Holdings, Inc. (Switzerland) 0.100 8/6/13 3,000,000 2,999,980 Short Term Investment Fund 23 Maturity Principal COMMERCIAL PAPER (13.2%)* cont. Yield (%) date amount Value Roche Holdings, Inc. 144A (Switzerland) 0.090 9/12/13 $10,000,000 $9,999,160 Standard Chartered Bank/New York 0.140 9/27/13 26,000,000 25,993,479 State Street Corp. 0.130 10/10/13 14,850,000 14,845,783 Toronto-Dominion Holdings (USA), Inc. 144A (Canada) 0.110 8/23/13 5,000,000 4,999,866 Toyota Motor Credit Corp. 0.160 9/13/13 26,000,000 25,996,220 Wal-Mart Stores, Inc. 0.080 10/1/13 25,100,000 25,096,598 Wells Fargo & Co. 0.130 8/29/13 25,000,000 24,996,798 Total commercial paper (cost $353,517,215) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (11.0%)* Yield (%) date amount Value Bedford Row Funding Corp. 0.090 8/16/13 $27,500,000 $27,498,740 Chariot Funding, LLC 144A (JPMorgan Chase Bank (LOC)) 0.120 8/12/13 23,000,000 22,999,310 CHARTA, LLC 0.220 8/1/13 10,000,000 9,999,953 CRC Funding, LLC 0.120 8/1/13 13,075,000 13,074,920 Fairway Finance, LLC (Canada) 0.170 9/17/13 10,000,000 9,997,840 Gemini Securitization Corp., LLC 0.140 8/30/13 13,000,000 12,998,158 Gotham Funding Corp. (Japan) 0.180 9/3/13 13,000,000 12,997,876 Jupiter Securitization Co., LLC 0.170 9/17/13 18,000,000 17,996,593 Liberty Street Funding, LLC (Canada) 0.160 8/12/13 25,000,000 24,998,750 Manhattan Asset Funding Co., LLC (Japan) 0.190 8/1/13 8,000,000 7,999,966 Manhattan Asset Funding Co., LLC (Japan) 0.180 8/8/13 15,000,000 14,999,500 Old Line Funding, LLC 144A 0.160 8/5/13 26,000,000 25,999,784 Regency Markets No. 1, LLC 144A 0.150 8/15/13 23,000,000 22,998,562 Straight-A Funding, LLC 0.080 8/7/13 29,904,000 29,903,593 Thunder Bay Funding, LLC 0.170 10/17/13 18,000,000 17,992,980 Thunder Bay Funding, LLC 0.130 10/31/13 2,000,000 1,999,077 Victory Receivables Corp. (Japan) 0.170 8/1/13 10,000,000 9,999,958 Working Capital Management Co. (Japan) 0.180 8/8/13 6,500,000 6,499,812 Working Capital Management Co. (Japan) 0.170 8/13/13 4,100,000 4,099,808 Total asset-backed commercial paper (cost $295,055,690) Interest Maturity Principal TIME DEPOSITS (3.7%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.090 8/1/13 $30,000,000 $30,000,000 Credit Agricole Corporate & Investment Bank/New York (Cayman Islands) 0.100 8/1/13 13,200,000 13,200,000 Societe Generale/Cayman Islands (Cayman Islands) 0.080 8/1/13 25,500,000 25,500,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.090 8/1/13 30,000,000 30,000,000 Total time deposits (cost $98,700,000) 24 Short Term Investment Fund Interest Maturity Principal CERTIFICATES OF DEPOSIT (3.2%)* rate (%) date amount Value Bank of America NA, Ser. GLOB 0.190 8/22/13 $12,200,000 $12,199,926 Bank of Montreal/Chicago, IL (Canada) 0.170 9/23/13 15,500,000 15,498,837 Credit Agricole Corporate & Investment Bank/New York (France) 0.130 8/7/13 13,195,000 13,194,923 Nordea Bank Finland PLC/New York FRN 0.150 8/21/13 20,000,000 20,000,232 Sumitomo Mitsui Banking Corp./NY (Japan) 0.210 10/29/13 3,000,000 2,999,850 Toronto-Dominion Bank/NY (Canada) 0.100 8/9/13 23,000,000 23,000,288 Total certificates of deposit (cost $86,895,111) Maturity Principal MUNICIPAL BONDS AND NOTES (1.4%)* Yield (%) date amount Value Board of Regents of University of Texas Finance System Commercial Paper (Permanent University), Ser. B 0.110 10/15/13 $7,500,000 $7,500,000 Catholic Health Initiatives Commercial Paper 0.140 8/19/13 6,800,000 6,799,595 Johns Hopkins University Commercial Paper, Ser. A 0.080 8/15/13 14,265,000 14,265,000 President and Fellows of Harvard College Commercial Paper 0.120 9/25/13 10,007,000 10,006,143 Total municipal bonds and notes (cost $38,569,689) Maturity Principal U.S. TREASURY OBLIGATIONS (0.5%)* Yield (%) date amount Value U.S. Treasury Bills 0.137 6/26/14 $13,500,000 $13,488,903 Total U.S. treasury obligations (cost $13,482,727) TOTAL INVESTMENTS Total investments (cost $2,707,913,895) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from February 19, 2013 (commencement of operations) through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,682,410,580. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Short Term Investment Fund 25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $295,055,180 $— Certificates of deposit — 86,894,056 — Commercial paper — 353,525,981 — Municipal bonds and notes — 38,570,738 — Repurchase agreements — 1,223,002,000 — Time deposits — 98,700,000 — U.S. government agency obligations — 598,797,688 — U.S. treasury obligations — 13,488,903 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 26 Short Term Investment Fund Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,484,911,895) $1,485,032,546 Repurchase agreements (identified cost $1,223,002,000) 1,223,002,000 Interest and other receivables 40,502 Prepaid Trustee compensation and expenses (Note 2) 4,595 Unamortized offering costs (Note 1) 29,170 Total assets LIABILITIES Payable for investments purchased 25,096,598 Payable for custodian fees (Note 2) 7,236 Payable for investor servicing fees (Note 2) 20,097 Payable for administrative services (Note 2) 3,873 Payable for offering costs (Note 1) 52,709 Distributions payable to shareholders 64,153 Other accrued expenses 453,567 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,682,289,929 Undistributed net investment income (Note 1) 1,993 Accumulated net realized loss on investments (Note 1) (1,993) Net unrealized appreciation of investments 120,651 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($2,682,410,580 divided by 2,682,289,929 shares) $1.00 The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 27 Statement of operations For the period 2/19/13 (commencement of operations) to 7/31/13 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 2,831,745 Investor servicing fees (Note 2) 112,958 Custodian fees (Note 2) 7,297 Trustee compensation and expenses (Note 2) 77,932 Administrative services (Note 2) 26,265 Amortization of offering costs (Note 1) 23,539 Registration fees 365,867 Other 179,425 Fees waived and reimbursed by Manager (Note 2) (2,831,745) Total expenses Expense reduction (Note 2) (61) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,993) Net unrealized appreciation of investments during the period 120,651 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Short Term Investment Fund Statement of changes in net assets For the period 2/19/13 (commencement of operations) INCREASE IN NET ASSETS to 7/31/13 Operations: Net investment income $577,552 Net realized loss on investments (1,993) Net unrealized appreciation of investments 120,651 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (575,559) Increase from capital share transactions (Note 4) 2,682,289,929 Total increase in net assets NET ASSETS Beginning of period (Note 4) — End of period (including undistributed net investment income of $1,993) The accompanying notes are an integral part of these financial statements. Short Term Investment Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized Ratio of net Net asset value, and unrealized Total from From Net assets, Ratio of expenses investment income beginning Net investment gain (loss) investment net investment Total Net asset value, Total return at net end of period to average (loss) to average Period ended of period income (loss) on investments operations income distributions end of period asset value (%) a (in thousands) net assets (%) b,c net assets (%) Class P July 31, 2013 † 0.0002 — d (0.0002) * .03* .02* * Not annualized. † For the period February 19, 2013 (commencement of operations) to July 31, 2013. a Total return assumes dividend reinvestment. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amount (Note 2): Percentage of average net assets July 31, 2013 0.11% d Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 30Short Term Investment Fund Short Term Investment Fund 31 Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from February 19, 2013 (commencement of operations) through July 31, 2013. Putnam Short Term Investment Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund intends to achieve its objective by maintaining a diversified portfolio of fixed-income securities comprised of short duration, investment-grade money market and other fixed-income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (for example, U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity (for example, Fannie Mae or Freddie Mac mortgage-backed bonds), domestic corporate debt obligations, municipal debt securities, securitized debt instruments (such as mortgage- and asset-backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and other money market instruments. The fund may also invest in U.S.–dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. The fund will maintain a dollar-weighted average portfolio maturity of three years or less. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. The fund began offering classP shares on February 19, 2013. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Shares of the fund are sold at net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are 32 Short Term Investment Fund also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The fund’s federal tax return for the period remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At July 31, 2013, the fund had the following capital loss carryover available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $1,993 0 $1,993 Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period ended, there were no material Short Term Investment Fund 33 temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $126,915 Unrealized depreciation (6,264) Net unrealized appreciation 120,651 Undistributed ordinary income 66,146 Capital loss carryforward (1,993) Cost for federal income tax purposes $2,707,913,895 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $52,709 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through June 30, 2014. During the reporting period, the fund waived $2,831,745 as a result of this waiver. Putnam Management has also agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2014, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, and extraordinary expenses) would exceed an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $61 under the expense offset arrangements. 34 Short Term Investment Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $1,701, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $126,062,455,291 and $123,355,064,973, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 2/19/13 (commencement of operations) to 7/31/13 ClassP Shares Amount Shares sold 9,033,087,648 $9,033,087,648* Shares issued in connection with reinvestment of distributions — — 9,033,087,648 9,033,087,648 Shares repurchased (6,350,797,719) (6,350,797,719) Net increase * Includes $500,000,000 received in February 2013 from a transfer of assets that is the result of sales out of Putnam Money Market Liquidity Fund and the subsequent purchases into this fund. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Short Term Investment Fund 35 Note 6: Offsetting of financial and derivative assets and liabilities Bank of Nova Scotia BNP Paribas Securities Corp. Barclays Capital, Inc. Citigroup Global Markets, Inc./Salomon Brothers Credit Suisse Securities (USA), LLC Deutsche Bank Securities, Inc. Goldman Sachs & Co. JPMorgan Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements** $72,500,000 $15,900,000 $150,000,000 $254,000,000 $79,500,000 $154,000,000 $104,000,000 $39,000,000 $204,125,000 $149,977,000 $1,223,002,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged)##† $72,500,000 $15,900,000 $150,000,000 $254,000,000 $79,500,000 $154,000,000 $104,000,000 $39,000,000 $204,125,000 $149,977,000 $1,223,002,000 Net amount $— $— $— $— $— $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 36Short Term Investment Fund Short Term Investment Fund 37 About the Trustees Independent Trustees 38 Short Term Investment Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Short Term Investment Fund 39 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 40 Short Term Investment Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Term Investment Fund. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
